TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00655-CV



                               Christopher Keating , Appellant

                                                v.

                          Carrie White and Bryan Pogor, Appellees




      FROM THE COUNTY COURT OF COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. 273608, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Christopher Keating moves to dismiss his appeal, announcing that the

parties have settled their dispute. We grant the motion and dismiss this appeal.




                                             Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: November 4, 2004